Citation Nr: 1402211	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-43 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1969.  While his claim was pending, the Veteran died in October 2011.  The appellant is the Veteran's surviving spouse and is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2002 & Supp. 2012); therefore, this is an appeal for accrued benefits purposes. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Indianapolis, Indiana, Regional Office (RO), which granted service connection for PTSD and assigned an initial 30 percent rating, effective March 3, 2008.

The Veteran filed a timely appeal on November 2009.  In December 2011, the appellant notified the RO of the Veteran's death.  In February 2012, the appellant filed VA Form 21-0847, Request for Substitution of Claimant upon Death of Claimant, and VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  In July 2012, VA notified the appellant that, pursuant to 38 U.S.C.A. 
§ 5121A, she is eligible to serve as a substitute claimant to pursue the Veteran's existing claim.  Because the Veteran timely appealed the issue of entitlement to a higher initial disability rating for PTSD in excess of 30 percent, and because the appellant has been found to be a proper substitute claimant in this case, this issue is currently on appeal to the Board.  38 U.S.C.A. § 5121A.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran appealed the initial rating of 30 percent assigned for PTSD.

2.  While the initial rating for PTSD appeal was pending, the Veteran died in October 2011.

3.  The appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the pending appeal to completion.

4.  For the entire initial rating period, the PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; impairment of short-term memory; irritability; depressed mood; infrequent panic attacks; and suicidal ideations with no suicidal plan.

5.  For the entire rating period, the PTSD was not characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  
38 U.S.C.A. § 5121A (West 2002 & Supp. 2012).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating for PTSD for the entire rating period have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a rating in excess of 50 percent for PTSD for any period have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely May 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

Because this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for PTSD, no additional notice is required regarding this downstream element of the service connection claim for PTSD.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement).

Regarding the duty to assist, the Veteran was afforded multiple VA examinations, including May 2008 and September 2009 VA PTSD examinations.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran contends that the VA PTSD examination report should be afforded only slight to no probative value because the examination lasted only 30 minutes and the examiner relied more on the psychiatric testing results than the interview and other sources of information about the severity and impairment caused by the PTSD.  Conversely, the Veteran argues, a private psychological evaluation report in 2008 by Dr. Anderson should be afforded significant probative value because of the extensive time spent with the Veteran.  The Board finds both the May 2008 and September 2009 examinations adequate as the examination reports reflect that relevant records were reviewed and all relevant questions were answered, allowing for the rating of the Veteran's PTSD.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Indeed, the September 2009 and May 2008 VA PTSD examination reports indicate the Veteran was interviewed for approximately 2 hours during the September 2009 examination and approximately 75 minutes during the May 2008 examination.

The Veteran reported, but was not examined, for a scheduled November 2010 VA psychological examination.  In a December 2010 written statement, the Veteran reported that upon arrival to the VA medical facility for the November 2010 examination, he learned that the available examiners had previously examined him, and he requested a new VA psychological examination.  Given the circumstances of this case, the claim shall be decided based on the evidence of record.  38 C.F.R. §3.655 (2013).

All relevant documentation, inclusive of VA and private PTSD treatment records, including a February 2008 private psychological report, has been secured.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the Veteran's appeal for a higher initial rating for PTSD.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  

Disability Rating Criteria for PTSD

Disability ratings are determined by comparing a veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  A 30 percent rating will be assigned for PTSD which is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating will be assigned for PTSD which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (DSM-IV) (4th ed. 1994).  

A score of between 31 and 40 denotes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  

A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013).

The use of the term "such as" in the general rating formula for mental disorders in 
38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The U.S. Court of Appeals for the Federal Circuit has generally embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA may rely on both symptoms and degree of occupational and social impairment rating criteria when rating a veteran's psychiatric disorder.  The Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  
38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan, 16 Vet. App. at 442.

Initial Disability Rating for PTSD

In July 2008, the RO granted service connection for PTSD, and assigned an initial 30 percent rating for that disability, effective March 3, 2008.  The Veteran entered a notice of disagreement as to the initial rating assigned, contending that an initial rating in excess of 30 percent was warranted for his service-connected PTSD.  The Veteran asserted during the appeal that the VA examiner ignored the severity of his PTSD symptoms and did not spend sufficient time interviewing him during the VA PTSD examination.

The Board finds that the Veteran's assertions as to the VA PTSD examiner ignoring the severity of PTSD symptoms and not spending enough time interviewing him to assess the severity or impairment cause by PTSD is inconsistent  with the history, complaints, and very specific findings indicated in the VA PTSD examination report, and lacks credibility.  The Veteran's account that one of his VA PTSD examinations lasted only 30 minutes is contrary to the VA PTSD examination reports.  The September 2009 and May 2008 VA PTSD examination reports indicate the Veteran was interviewed for approximately 2 hours during the September 2009 examination and approximately 75 minutes during the May 2008 examination.  Both the May 2008 and September 2009 VA examination reports reflect that the VA examiner recorded the Veteran's reported history of PTSD symptoms.  

The Veteran's mere assertion of inadequacy is insufficient to overcome the presumption regularity in the conduct of the examination, which includes the time the examiners reported that they spent taking history and examining the Veteran.  The Court has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox at 569 that "the Board is entitled to assume the competence of a VA examiner."  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners). 

After a review of all the evidence, the Board finds that the Veteran's symptoms and degree of occupational and social impairment caused by PTSD more nearly approximate the criteria for a higher 50 percent disability rating.  For the entire rating period, the service-connected PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; impairment of short-term memory; irritability; depressed mood; infrequent panic attacks; and suicidal ideations with no suicidal plan.  The GAF scores ranged from approximately 39 to 71.  

Evidence of record includes negative PTSD and depression screenings dated October 2004, October 2005, October 2007, and April 2008.  Treatment records for such dates reflect that the Veteran denied feelings of depression, hopelessness, and social isolation or avoidance.  The Veteran also denied suicidal or homicidal feelings.

In a February 2008 private psychological assessment report, Dr. Anderson recorded that the Veteran reported suffering from insomnia, nightmares, recurrent panic attacks, hypervigilance, irritability, anger, depressed mood, and perceptions of "somebody talking in his ear."  The Veteran advanced experiencing suicidal and homicidal thoughts, though he denied planning or attempting either act.  He conveyed a history of verbal and physical abuse towards his wife and a "problematic" relationship with one of daughters.  Dr. Anderson noted that the Veteran exhibited problems with concentration and short-term memory.  The Veteran reported a history of authority problems within his employment, from which he is retired; he clarified that he had handled the difficulties well enough to avoid any negative consequences at work.  The Veteran further reported that he was very active in numerous veterans' organizations.  Dr. Anderson diagnosed the Veteran with PTSD, panic disorder with agoraphobia, depressive disorder, not otherwise specified, and alcohol abuse.  Dr. Anderson assigned a GAF score of 39.

In a May 2008 VA PTSD examination report, after reviewing the Veteran's case file and 2008 private psychological assessment report, the VA examiner diagnosed PTSD in remission, concluding that the Veteran had not exhibited any symptoms that met DSM-IV PTSD criteria.  The Veteran reported suffering from insomnia, nightmares, hypervigilance, frustration, and irritation.  The Veteran further reported a close and loving relationship with his wife, with whom he enjoyed traveling and attending church.  The Veteran reported being very active in veterans' organizations and that he visits with friends several times a week.  The examiner assigned a GAF score of 71 for PTSD, noting that the Veteran's PTSD symptoms did not appear to significantly impact his psychosocial functioning.

The report of a September 2009 VA PTSD examination notes that the Veteran had a flattened affect; slightly impaired short-term memory; periods of irritability or outbursts of anger; depressed mood; panic attacks, occurring approximately once a month; and suicidal thoughts, but no intent or plan to harm himself.  The Veteran denied thoughts of harming others.  He reported that he argues with his wife, but denied physically abusing her.  The Veteran clarified that he has a loving relationship with his family; he and his wife travel frequently and attend church; he is very active in several veterans' organizations, including holding leadership positions; and his hobbies include golfing and motorcycle riding.  A GAF score of 60 was assigned.

Based on the foregoing, and resolving reasonable doubt in the appellant's favor, the Board finds that, for the entire rating period, the criteria for an initial disability rating of 50 percent for PTSD have been met for the entire initial rating period.  
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  A 50 percent rating for PTSD represents reduced reliability and productivity in occupational and social life, whereas the next-higher 70 percent rating is characterized by significant deficiencies in occupational and social life.

Given the Veteran's ability to establish and maintain effective work and social relationships, the PTSD does not warrant a rating higher than 50 percent for any period.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411; Hart v. Mansfield, 21 Vet. App. 505 (2007).  A 70 percent rating for PTSD is not warranted for any period because the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, due to such symptoms as:  obsessive rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the Veteran's ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

The evidence in this case does not reveal suicidal ideation.  While the Veteran claimed to have suicidal thoughts, he consistently denied any intent or plan to harm himself.  No obsessional rituals that interfere with routine activities are noted in the record or advanced by the Veteran.  

The Veteran's speech was not intermittently illogical, obscure, or irrelevant.  The September 2009 VA PTSD examination reported the Veteran did not show any significant impairment in communication ability, and at that time the Veteran was able to express himself without difficulty. 

The record reflects that the Veteran did not experience near-continuous panic or depression affecting his ability to function independently.  The Veteran reported suffering from panic attacks, in episodes ranging from approximately twice a week to once a month, and also reported depressed mood and intermittent social isolation.  The evidence of record shows that neither panic attacks nor depressed mood have impaired the Veteran's ability to function independently.  

The record also reflects the Veteran did not suffer from spatial disorientation, and that his appearance and hygiene are normal.  At the May 2008 and September 2009 VA PTSD examinations, the Veteran was dressed neatly, groomed appropriately, and was fully oriented in all spheres. 

The Veteran did have some irritability and anger.  The Veteran reported a history of irritability, involving, for example, road rage; however, this report of irritability does not demonstrate unprovoked irritability with "periods of violence" as contemplated by a 70 percent rating. 

The record demonstrates that the Veteran's PTSD was characterized by nightmares, depressed mood, anxiety attacks, irritability and anger, hypervigilance, social avoidance, and short-term memory impairment.  The Board concludes that the Veteran's disability picture did not more nearly approximate the next-higher 
70 percent rating criteria under Diagnostic Code 9411 for any period.  Notwithstanding the Veteran's depressed mood and suicidal thoughts, though without intent to harm himself, the Veteran's PTSD symptoms, as a whole, are contemplated by the 50 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).

The Board has weighed and considered the GAF scores during the entire rating period as evidence in reaching its conclusion.  The GAF score at the February 2008 private psychiatric examination was 39, denoting either some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The GAF scores at the May 2008 and September 2009 VA psychiatric examination were 71 and 60, respectively, indicating mild to moderate difficulty in social or occupational functioning, but a generally satisfactory level of functioning.  The Board finds the GAF score of 39 to be inconsistent with the weight of the other, more specific lay and medical evidence of record that shows that the Veteran was able to establish and maintain social and occupational relationships, including family relationships and involvement with various veterans' organizations, and inconsistent with other evidence of symptoms and degree of occupational impairments; therefore, the GAF score of 39 is afforded less weight than the other assigned GAF scores and other specific evidence demonstrating actual symptomatology and degree of actual occupational and social impairment for the same period.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire rating period, the criteria for an initial disability rating for PTSD of 50 percent, but no higher, have been met.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

Extraschedular Consideration

The Board has also evaluated whether the claim should be referred for consideration of an extra-schedular rating for PTSD under 38 C.F.R. § 3.321(b)(1). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for 

Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which is manifested by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass slight occupational and social impairment and symptoms which falls within the diagnostic criteria for a 50 percent evaluation for all relevant periods. 

The Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; impairment of short-term memory; irritability; depressed mood; infrequent panic attacks; suicidal ideations with no suicidal plan; and GAF scores ranging from approximately 39 to 71.

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are like or similar to examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  For these reasons, the 

Veteran's PTSD has not been shown to be productive of an exceptional disability picture.  Therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited. 


ORDER

A 50 percent rating, but no higher, for PTSD for the entire rating period, for accrued benefits purposes, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


